DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (U.S. 2009/0203845) in view of Bzducha et al. (U.S. 2014/0023808). Fukui et al. teaches a composite pressure vessel, shown in figure 1, comprising a monolayer liner 1 and a reinforcing structure at 2 arranged on top of the liner, the liner 1 being made by injection moulding (paragraph [0045]), the liner 1 comprising at least two shells weldable together (paragraph [0047], wherein each shell is made of a .
Fukui et al. discloses the claimed invention except for the aromatic polyamide.  Bzducha et al.  teaches that it is known to mold a liner with an aromatic polyamide (see paragraph [0032] and table 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vessel of Fukui et al. with the liner having an aromatic polyamide, as taught by Bzducha et al., in order to improve impermeability of the liner and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Further regarding claim 1, wherein the aromatic polyamide is selected from a polyarylamide and/or a polyphtalamide (see paragraph [0032] of Bzducha et al.).
Regarding claim 2, the polymer composition comprises from 65 to 90% by weight of aromatic polyamide (taught by Bzducha et al.) relative to the total weight of said polymer composition, and from 10 to 35% by weight of aliphatic polyamide relative to the total weight of said polymer composition (taught by Bzducha et al.).
Regarding claim 4, the aromatic polyamide is selected from PA MXD6, PA6T, PA6T/61 and/or PA 6T/61/66 (see paragraph [0032] of Bzducha et al.).
Regarding claim 5, the aliphatic polyamide is selected from a PA6, PA6.6, PA6.12, PA4.6, PA11, and/or PA12 (see paragraph [0026] of Fukui et al.).
Regarding claim 6, the aliphatic polyamide is a PA6 or/and PA6.6 (see paragraph [0026] of Fukui et al.).

Regarding claim 8, a vehicle used with the vessel, is disclosed in paragraph [0003] of Fukui et al.
Regarding claim 11, the aliphatic polyamide is selected from a PA6, PA6.6, PA6.12, PA4.6, PA11, and/or PA12 (see paragraph [0026] of Fukui et al.).

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. Applicant argues that Fukui does not teach the reinforcing structure arranged on top of the liner.  The examiner disagrees with this position.  Fukui teaches a layer 2 on top of the liner 1.  Paragraph [0004] of Fukui discloses that the outer layer 2 is typically a fiber reinforced resin layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bzudcha is applied in the rejection for the teaching providing a liner with an aromatic polyamide, the reinforcing structure is taught by the primary reference of Fukui.
Applicant argues that Bzducha teaches away from combining aromatic and aliphatic polyamide.  The examiner disagrees with this position.  Bzducha teaches the use of both the aromatic and aliphatic polyamide in paragraph [0032].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for the combination is found in Bzducha.  The secondary reference discloses that the liner material provides an excellent trade-off between fluid barrier properties and mechanical properties.  Bzducha also discloses that the liner has improved fluid barrier properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736